DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the metal frame forms a distance to the side portion not greater than 5mm; a distance between the system ground and the side portion not greater than 5mm; a distance between the first surface and the circuit board not greater than 3mm.” must be shown or the feature(s) canceled from the claim(s). It is unclear how these distances are being measured, all these elements are not clearly shown in the same Figure, or not clearly delineated (antenna frame, circuit board, first surface, system ground, etc.)  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recites the limitation "a first surface” and “a second surface" in relation to two separate elements.  These surfaces are later referred to and it is unclear which is being referenced in all instances.
Additionally, in claims 4 and 6-9, references are made to “the speaker box” and “the sound aperture”. There is insufficient antecedent basis for these limitations, as they were established in claim 3, but these claims do not depend on claim 3.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “the first surface located between the circuit board and the main body; the metal frame forms a distance to the side portion not greater than 5mm; a distance between the system ground and the side portion not greater than 5mm; a distance between the first surface and the circuit board not greater than 3mm” Is recited. It is unclear how these distances are to be measured from these elements, as the elements are not clearly delineated or described in the disclosure as originally filed. Additionally, “the first surface” is recited, but that limitation is optional as written in claim 2. How is this claim interpreted when “a second surface opposite to the side portion” is used for the antenna system and no first surface is established?
Claim 12 is rejected due to its dependence on claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen Tinno Mobile (CN108110407A, made of record in IDS dated 06 March 2020), hereinafter known as Shenzhen, in view of Liou et al. (U.S. Patent Application No. 20180159221), hereinafter known as Liou.
Regarding claim 1, Shenzhen teaches (Figs. 1-2) an antenna system (10, figs. 1 and 2) comprising: a feeding point ([0039]), an RF switch ([0054]-[0055]), a feeding portion (12) electrically connected to the feeding point ([0045]), a ground portion (11) connected to system ground by the RF switch ([0054]-[0055]), and a connecting portion (15) connecting the feeding portion to the ground 
Shenzhen does not teach details of the location in a mobile terminal.
Liou teaches (Figs. 1-4) an antenna system (100) in a mobile terminal (200) having a screen and a back cover (211) forming a receiving space (213) with the screen (not shown, mobile phone, [0025]), comprising: a circuit board ([0026]) in the receiving space (see Fig. 1), having a feeding point (point connecting 10 and 28, [0032]), an RF switch (191), and a system ground (29); a feeding portion (10) electrically connected to the feeding point (see Fig. 3), a ground portion (12) connected to the system ground by the RF switch (see Fig. 4).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the placement of the antenna system of Shenzhen within the mobile terminal as taught by Liou since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Incorporation of the antenna into a mobile device provides a decreased footprint.
Regarding claim 2, Shenzhen as modified teaches the limitations of claim 1, and Liou further teaches (Figs. 1-4) wherein the back cover includes a main portion (211) opposite to the screen (see Fig. 
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the placement of the antenna system of Shenzhen within the mobile terminal as taught by Liou.
Regarding claim 3, Shenzhen as modified teaches the limitations of claim 1, and Liou further teaches (Figs. 1-4) wherein the mobile terminal further includes a speaker box (25, [0029]) having a first surface opposite to the main portion and a second surface opposite to the side portion (see Fig. 1); the speaker box further includes a sound aperture (not shown, part of a speaker for mobile devices [0029]), the antenna system is formed on the first surface and the second surface of the speaker box (see Fig. 1).
Regarding claim 5, Shenzhen further teaches (Figs. 1-2) wherein the connecting portion is formed on the first surface (see Figs. 1-2 when combined with Liou); the first metal segment extends from the connecting portion adjacent to the sound aperture (14) to the second surface (see Figs. 1-2); the third metal segment extends from the connecting portion away from the sound aperture away from the second surface (See Figs. 1-2); the second and fourth metal segments are both arranged on the second surface (See Figs. 1-2).
Regarding claim 10, formed on the second surface by LDS process ([0018], Examiner’s Note: This limitation is in regards to how the antenna system was made, which does not meaningfully provide any structural limitations. Therefore, the limitation is treated as a Product-by-Process limitation. Since, the structure of the antenna system of Shenzhen is found to be substantially identical to the structure claimed by claim 10, the claim is therefore taught by the combination. See MPEP 2113.).	

Claims 4 and 6-9 is rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen as modified as applied to claim 2 above, and further in view of Wang et al. (U.S. Patent Application No. 20190109622), hereinafter known as Wang.
Regarding claim 4, Shenzhen as modified teaches the limitations of claim 2, but does not teach an antenna frame.
Wang teaches (Figs. 1-2) wherein the mobile terminal further includes an antenna frame (140) on which the antenna system is formed ([0058]); the antenna frame includes a first surface opposite to the main portion and a second surface opposite to the side portion (see Figs. 1 and 2); the antenna system is formed on the first surface and the second surface (see Fig. 1); and the sound aperture of the speaker box is formed in the second surface ([0061]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the antenna frame of Wang in the antenna apparatus of Shenzhen as modified because it provides support and separation from other electronic components for the antenna ([0058]).
Regarding claim 6, Shenzhen further teaches (Figs. 1-2) wherein the connecting portion is formed on the first surface (see Figs. 1-2 when combined with Wang); the first metal segment extends from the connecting portion adjacent to the sound aperture (14) to the second surface (see Figs. 1-2); the third metal segment extends from the connecting portion away from the sound aperture away from the second surface (See Figs. 1-2); the second and fourth metal segments are both arranged on the second surface (See Figs. 1-2).
Regarding claim 7, Shenzhen further teaches (Figs. 1-2) wherein the ground portion further includes a fifth metal segment cooperatively forming the first half-sealing space (See Figs. 1-2), and the feeding portion further includes a sixth metal segment cooperatively forming the second half-sealing space (see Figs. 1-2).
Regarding claim 8, Shenzhen further teaches (Figs. 1-2) wherein the fifth metal segment includes a first part connecting with the first metal segment and surrounding the sound aperture (see Figs. 1-2 when combined with Liou), and a second part extending from the first part toward the first surface; the second part connects to the second metal segment (see Figs. 1-2).
Regarding claim 9, Shenzhen further teaches (Figs. 1-2) wherein the sixth metal segment includes a third part extending from the third metal segment away from the sound aperture (see Figs. 1-2, 12 on opposite side), a fourth part extending from the third part to the second surface (see Figs. 1-2 when combined with Wang), a fifth part extending from the fourth part toward the sound aperture (see Figs. 1-2, 12 wraps around), and a sixth part extending from the fifth part toward the first surface; the sixth part connects to the fourth metal segment (see Figs. 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. Patent Application No. 20180366812) teaches a mobile device antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL MUNOZ/Primary Examiner, Art Unit 2896